Citation Nr: 1511932	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  12-34 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1995 to March 2010.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

On his December 2012 substantive appeal, VA Form-9, the Veteran marked that he desired to testify before a member of the Board at a live videoconference hearing.  Subsequently, in a September 2013 letter, the Veteran wrote that he wished to cancel his hearing.  The hearing request has been withdrawn.  See 38 C.F.R. 
§§ 20.703, 20.704 (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Veteran asserts that his sleep apnea is etiologically related to active service.  The Veteran separated from active service in March 2010.  He filed a claim for entitlement to service connection for sleep apnea in August 2010.  In an October 2010 Compensation and Pension (C&P) examination report, the Veteran noted that he had sleep apnea symptoms for the last few years, to include heavy snoring at night and witnessed apneic spells, excessive daytime somnolence, and fatigue.  The Veteran was diagnosed with obstructive sleep apnea but the VA examiner never opined if the Veteran's sleep apnea was etiologically related to active service.  

A March 2011 rating decision denied service connection for sleep apnea because there was no evidence of, or treatment for, sleep apnea during active service.  In an August 2013 statement, the Veteran's spouse noted that she observed that the Veteran's snoring had gotten worse over the years and that he would sometimes stop breathing while asleep.  A new VA opinion is necessary to determine if the Veteran's sleep apnea is etiologically related to active service.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his obstructive sleep apnea.  All requests for records and responses must be associated with the claims folder.

2. After obtaining any additional records to the extent possible, the Veteran should be afforded an additional VA examination to determine the nature and etiology of his diagnosed obstructive sleep apnea.  The claims folder and a copy of this remand should be made available to the examiner for review.  The examiner must indicate that the claims folder was reviewed.  

The examiner is requested to comment on whether it is at least as likely as not (50 percent probability or greater) that the current sleep apnea had its onset in service, or is otherwise related to service.  In making this determination, the examiner should comment on the Veteran's treatment at Comfort Sleep Center as well as competent lay statements of sleep apnea symptoms over the past years from the Veteran and his spouse.

3. Any opinion offered should be accompanied by supporting rationales.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resorting to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4. Thereafter, readjudicate the service connection claim on appeal.  If the benefit sought on appeal remains denied in any respect, the Appellant and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




